Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,8-11,13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walkin et al (“Walkin”, US 2020/0057555) in view of Klein et al (“Klein”, US 2018/0088792) in view of Chen et al (“Chen”, US 2012/0284432)

As per claim 1, Walkin teaches a method for processing a touch signal, comprising: 
detecting, through an event dispatch process, a full-screen gesture touch signal ([0247]  When an upward swipe gesture by contact 4828 is detected on the side 
determining, through the event dispatch process, whether the full-screen gesture touch signal conforms to a full-screen gesture trajectory determination rule ([0247]  When an upward swipe gesture by contact 4828 is detected on the side of the screen displaying the map application (e.g., with a starting location below or on the bottom edge of the screen 112, and optionally outside of the area occupied by home affordance 4801-1), and the upward swipe gesture by contact 4828 meets standard edge-swipe gesture criteria, a system navigation process is started and a transitional user interface 4822-1 replaces the split-screen user interface displayed on the screen at the start of the gesture.); and 
sending, through the event dispatch process, based on a result of the determining, a part of events of the full-screen gesture touch signal to a gesture processing process or an application processing process ([0247]  When an upward swipe gesture by contact 4828 is detected on the side of the screen displaying the map application (e.g., with a starting location below or on the bottom edge of the screen 112, and optionally outside of the area occupied by home affordance 4801-1), and the upward swipe gesture by contact 4828 meets standard edge-swipe gesture criteria, a system navigation process is started and a transitional user interface 4822-1 replaces 
the sending, through the event dispatch process, based on a result of the determining, a part of events of the full-screen gesture touch signal to a gesture processing process or an application processing process comprises: 
sending,  through the event dispatch process, when the result indicates that the full-screen gesture touch signal conforms to the full-screen gesture trajectory determination rule, the part of events of the full-screen gesture touch signal to the gesture processing process ([0247]  When an upward swipe gesture by contact 4828 is detected on the side of the screen displaying the map application (e.g., with a starting location below or on the bottom edge of the screen 112, and optionally outside of the area occupied by home affordance 4801-1), and the upward swipe gesture by contact 4828 meets standard edge-swipe gesture criteria, a system navigation process is started and a transitional user interface 4822-1 replaces the split-screen user interface displayed on the screen at the start of the gesture.); and 
sending, through the event dispatch process, when the result indicates that the full-screen gesture touch signal does not conform to the full-screen gesture trajectory determination rule, the part of events of the full-screen gesture touch signal to the application processing process ([0249] In some embodiments, if a gesture by a contact does not meet the criteria for navigating between user interfaces the gesture processing process is positioned at a business layer of the system, maintained by an application in the business layer, or is a separate business layer process.  ([0049] In FIG. 7, initially a user is manipulating input hardware using their dominant hand.  A first touch message 216 ("input1") is passed to the global gesture layer 212 and a gesture recognizer 218 determines if the touch is for a global gesture.  For convenience, only a single message is mentioned, although in practice a stream of messages will be generated and analyzed.  The first touch message 216 is then passed to a dispatcher 220 which determines which application should receive which messages.  Generally, whichever application 222 is "under" the input receives the input.  The input is passed through a hierarchy of user interface elements 224 of the application 222.  The first operation 110 is carried out by the first touch message 216.) and the application processing process is positioned at the business layer of the system (See figure below wherein the application processing is below the input layer represented as a logic layer interpreted as a business layer. The global gesture layer is a separate business layer also below the input layer.)

    PNG
    media_image1.png
    729
    557
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Klein with the method of Walkin. Motivation to do so would have been to apply a structured layer support for 
Walkin-Klein fails to specifically point out that the event dispatch process is at the bottom layer of a system comprising a system server level and processing each step through said layer. However, Chen teaches process is at the bottom layer of a system comprising a system server level and processing each step through said layer,  ([0037] The kernel-mode block device driver apparatus 20 receives a data write/read request from a write/read dispatch layer at a bottom layer of a physical server). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Chen with the method of Walkin-Klein. It would have been obvious to try since there are a finite number of possibilities based on the layering of the system, and thus would yield predictable results. 

As per claim 3, Walkin teaches the method for processing a touch signal according to claim 1, wherein the detecting, through an event dispatch process, a full-screen gesture touch signal comprises: 
detecting, through the event dispatch process, the full-screen gesture touch signal within a preset screen region; and 
the determining whether the full-screen gesture touch signal conforms to a full-screen gesture trajectory determination rule comprises: 
determining whether the full-screen gesture touch signal conforms to the full-screen gesture trajectory determination rule corresponding to the preset screen region ([0247]  When an upward swipe gesture by contact 4828 is detected on the side of the screen displaying the map application (e.g., with a starting location below or on the bottom edge of the screen 112, and optionally outside of the area occupied by home affordance 4801-1), and the upward swipe gesture by contact 4828 meets standard edge-swipe gesture criteria, a system navigation process is started and a transitional user interface 4822-1 replaces the split-screen user interface displayed on the screen at the start of the gesture. Wherein the edge is interpreted as the preset region. See [0249] In some embodiments, if a gesture by a contact does not meet the criteria for navigating between user interfaces (e.g., the gesture is started outside of the reactive region indicated by home affordance 4802-1), the gesture is passed to the underlying application and used as input for an operation within the application.).

As per claim 4, Walkin teaches the method for processing a touch signal according to claim 1, wherein 
the full-screen gesture comprises at least one of a finger press-down event or a finger movement event ([0247] an upward swipe gesture by contact); or the full-screen gesture comprises at least one of the finger press-down event or the finger movement event, and further comprises at least one of a finger pause event or a finger lift event.


the full-screen gesture comprises at least one of a finger press-down event or a finger movement event ([0247] an upward swipe gesture by contact); or the full-screen gesture comprises at least one of the finger press-down event or the finger movement event, and further comprises at least one of a finger pause event or a finger lift event.

Claims 6 and 11 are individually similar in scope to that of claim 1, and are therefore rejected under similar rationale. 
Claims 8 and 13 are individually similar in scope to that of claim 3, and are therefore rejected under similar rationale. 
Claims 9 and 14 are individually similar in scope to that of claim 4, and are therefore rejected under similar rationale. 
Claims 10 and 15 are individually similar in scope to that of claim 5, and are therefore rejected under similar rationale. 

As per claim 16, Claim 16 is similar in scope to that of claim 1, and is rejected under similar rationale. Further Walkin teaches a mobile terminal implementing the method according to claim 1, comprising a 25touch screen configured to receive the touch signal   (Figure 2, touch screen 112, portable multifunction device 11).  

wherein the apparatus is configured to receive a complete sequence of touch operations that conforms to a processing logic, thereby preventing the gesture processing process and the application processing process from simultaneously responding, such that interface switching is ensured to be stable and smooth when a user operates in a gesture input region ([0248] When lift-off of contact 4828 is detected, in accordance with various navigation criteria, the final navigation state of the user interface is determined based on one or more characteristic parameters of the gesture by contact 4828.)



Response to Arguments
	Applicants argue that Walkin was filed on 2019-10-23 after the priority date of the instant application, further Walkin does not necessarily benefit from the earlier priority date, specifically noted PCT/US2019/030385. 
	The Examiner points out that Walkin US 2020/0057555 benefits fully from the Provisional Application Np. 62/752336. All paragraphs relied upon in the office action can be found fully disclosed in the provisional application. 	 
Applicant’s arguments, see remarks, filed 1/24/2012, with respect to the rejection(s) of claim(s) 1,3-6,8-11,13-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection of Walkin-Klein-Navarro has been 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RYAN F PITARO/           Primary Examiner, Art Unit 2198